Case 17-18479-mdc            Doc 64       Filed 04/09/19 Entered 05/29/19 14:21:02                   Desc Main
                                          Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:
               Sabriah A. Smith
                                                                   Chapter 13

               Debtor (s)                                          CaseNo}: 1741'8479MDC



                                                        w
                                                .        E




               AND NOW, upon‘Moﬁon of the Debtor to avoid a judicial lien hel‘d‘by Discover

   Bank on personal property and/or real property of the Debtors located at 821 Disston

   Street, Philadelphia, PA 19111,

               AND, the Debtor having asserted that the alleged lien arising from” ﬂie judgment

   entered at Philadelphia,       Municipal Court, Case Nﬁmber, SC-l 7-05—026262 is subject

   to avoidance pursuant to       11   U.S.C. §522(f),

               And, the Debtor having certiﬁed that adequate notice of the Motion was seaﬂo-
                                                                                                     '


   thc Respondent and that no answer or other response to the Motion has been ﬁledy‘.“

               It is hereby‘ORDERED that the Motion is GRANTED by default;

           ,
               It is further ORDERED, subject to        11   U.S.C. §349(b), that the judicial lien held

   by the Respondént,       if any, in the reai propérty of the Debtor and/or the personal property
   of the Debtors listed and claimed as exempt in Schedule C ofthe Debtor’sbankruptcy

                     AVOIDED.



                                                                                          k
   schedules is




   Date:
           v
                44
                     7//7                   ,


                                                    9
                                                               {W
                                                               U.S.
                                                                                   ”(9
                                                                      gdeline D. Coleman
                                                                      ANKRUPTCY JUDGE
